       Case 4:14-cv-04908-PJH Document 135 Filed 07/02/21 Page 1 of 3



 1   MICHAEL A. JACOBS (CA SBN 111664)                     ROSE S. LEE (CA SBN 294658)
     MJacobs@mofo.com                                      RoseLee@mofo.com
 2   MATTHEW A. CHIVVIS (CA SBN 251325)                    MORRISON & FOERSTER LLP
     MChivvis@mofo.com                                     707 Wilshire Boulevard, Suite 6000
 3   DIEK O. VAN NORT (CA SBN 273823)                      Los Angeles, California 90017-3543
     DVanNort@mofo.com                                     Telephone: (213) 892-5200
 4   MORRISON & FOERSTER LLP                               Facsimile: (213) 892-5454
     425 Market Street
 5   San Francisco, California 94105-2482                  ERIC W. LIN (Pro Hac Vice)
     Telephone: (415) 268-7000                             Elin@mofo.com
 6   Facsimile: (415) 268-7522                             MICHAEL J. DESTEFANO (Pro Hac Vice)
                                                           Mdestefano@mofo.com
 7   RUDY Y. KIM (CA SBN 199426)                           MORRISON & FOERSTER LLP
     RudyKim@mofo.com                                      250 West 55th Street
 8   COLETTE REINER MAYER (CA SBN 263630)                  New York, New York 10019-9601
     CRMayer@mofo.com                                      Telephone: (212) 468-8000
 9   MORRISON & FOERSTER LLP                               Facsimile: (212) 468-7900
     755 Page Mill Road
10   Palo Alto, California 94304-1018
     Telephone: (650) 813-5600
11   Facsimile: (650) 494-0792

12   Attorneys for Defendant
     PALO ALTO NETWORKS, INC.
13

14                                   UNITED STATES DISTRICT COURT
15                                NORTHERN DISTRICT OF CALIFORNIA
16                                         OAKLAND DIVISION
17

18   FINJAN LLC,                                           Case No.     4:14-CV-04908-PJH
19                            Plaintiff,                   DEFENDANT PALO ALTO
                                                           NETWORKS, INC.’S
20           v.                                            ADMINSTRATIVE MOTION FOR
                                                           LEAVE TO INCLUDE
21   PALO ALTO NETWORKS, INC.,                             ADDITIONAL CLAIM TERMS IN
                                                           THE JOINT CLAIM
22                            Defendant.                   CONSTRUCTION STATEMENT
23                                                         Ctrm:      3, 3rd Floor
                                                           Judge:     Honorable Phyllis J. Hamilton
24

25

26

27

28
     PAN’S ADMINISTRATIVE MOTION FOR LEAVE TO INCLUDE ADDITIONAL CLAIM TERMS IN THE JOINT CLAIM
     CONSTRUCTION STATEMENT
     CASE NO. 4:14-CV-04908-PJH
     sf-4520300
       Case 4:14-cv-04908-PJH Document 135 Filed 07/02/21 Page 2 of 3



 1           Pursuant to Civil Local Rule 7-11 and Paragraph 4 of the Court’s Standing Order for

 2   Patent Cases (“Standing Order”), Defendant Palo Alto Networks, Inc. (“PAN”) moves for leave

 3   to include additional disputed claim terms in the Parties’ Joint Claim Construction Statement

 4   (“JCCS”) due on July 16, 2021. To be clear, PAN is not requesting that the Court construe more

 5   than ten terms at this time. Rather, PAN is requesting that the Court grant leave for the parties to

 6   include in the JCCS the terms in dispute at the time the JCCS is filed, even if there are more than

 7   ten. On the other hand, if the Court prefers to resolve all disputed terms together at the upcoming

 8   Markman hearing, PAN is prepared to do that as well.

 9           Each of the asserted patents in this case has been the subject of extensive prior claim

10   construction—either in district court proceedings or before the Patent Trial and Appeals Board

11   (“PTAB”). Across those prior proceedings, there have been over 35 claim construction decisions,

12   which construed dozens of terms. (See Dkt. No. 118.) These prior constructions represent

13   significant investments by courts, the PTAB, and previous litigants in clarifying the scope and

14   meaning of the asserted claims. PAN believes this wealth of prior analysis should be used to

15   narrow the disputes in this case and clarify the claims’ meanings for the jury. As such, of the 21

16   terms currently disputed, 12 of PAN’s proposed constructions arise from prior claim construction.

17   For ten of these terms, Finjan responded that the terms should be given “plain and ordinary

18   meaning” and stated that “no construction [was] necessary.” Even after meeting and conferring,

19   it remains unclear whether Finjan believes the “plain and ordinary meaning” of these terms is

20   different from, or consistent with, the prior constructions and positions Finjan took in prior cases.

21           PAN is optimistic that the parties will reach agreement on (at least some) of the terms that

22   were previously litigated prior to the due date for the JCCS—two weeks from today. (See Decl.

23   of Diek O. Van Nort, filed herewith (“Van Nort Decl.”) Exs. 1-2.) Indeed, in meeting and

24   conferring prior to this motion, the parties were able to agree to constructions for two claim

25   terms. (See Van Nort Decl. Ex. 1.) The parties are scheduled to continue their meet and confer on

26   July 7, 2021, well in advance of the July 16, 2021 deadline for submitting the JCCS. (Id.)

27           As it stands today, however, there are greater than ten terms in dispute. The Court’s

28   Standing Order requires parties seek leave no less than two weeks in advance of the filing of the
     PAN’S ADMINISTRATIVE MOTION FOR LEAVE TO INCLUDE ADDITIONAL CLAIM TERMS IN THE JOINT CLAIM
     CONSTRUCTION STATEMENT                                                                                1
     CASE NO. 4:14-CV-04908-PJH
     sf-4520300
       Case 4:14-cv-04908-PJH Document 135 Filed 07/02/21 Page 3 of 3



 1   JCCS if they wish to include greater than ten terms for construction in the JCCS. Specifically, as

 2   of this filing, there are 21 terms in dispute. (Id.) In the JCCS the parties will identify the top ten

 3   terms for construction at that hearing.

 4           Good cause exists to include additional terms in the JCCS. The parties appear to have a

 5   dispute as to the appropriate construction of claim terms, and at this point it is not certain whether

 6   those disputes will be relevant to the trier of fact. “When the parties raise an actual dispute

 7   regarding the proper scope of [the] claims, the court, not the jury must resolve that dispute.” O2

 8   Micro Int’l Ltd. v. Beyond Innovation Tech. Co., 521 F.3d 1351, 1360 (Fed. Cir. 2008). Inclusion

 9   will not burden the Court with additional work at this time, but will serve to crystallize the

10   parties’ positions on claim construction in the event a dispute arises over one of these terms in the

11   future. Moreover, for each of the terms in excess of the ten term limit, PAN relies on either

12   previously settled constructions, portions of settled constructions, or previous positions taken by

13   Finjan in other proceedings. Including these terms in the JCCS, thus, will eliminate

14   gamesmanship while promoting judicial economy and consistency of interpretation across the

15   Finjan patent families. Also, although not possible by the Court’s deadline for this filing, PAN is

16   hopeful that the parties will be able to reach agreement on additional claim terms prior to the

17   deadline for the JCCS.

18           Accordingly, PAN respectfully requests that the Court grant leave to the parties to include

19   greater than ten disputed terms in the JCCS.

20

21

22   Dated: July 2, 2021                            MORRISON & FOERSTER LLP

23

24                                                  By:     /s/ Colette Reiner Mayer
                                                            Colette Reiner Mayer
25
                                                            Attorneys for Defendant
26                                                          PALO ALTO NETWORKS, INC.

27

28   PAN’S ADMINISTRATIVE MOTION FOR LEAVE TO INCLUDE ADDITIONAL CLAIM TERMS IN THE JOINT CLAIM
     CONSTRUCTION STATEMENT                                                                                   2
     CASE NO. 4:14-CV-04908-PJH
     sf-4520300
